 A. R. BLASE CO.APPENDIX197NOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National Rela-tions Board and in order to conduct our labor relations in compliance with theNational Labor Relations Act, we notify you that:WE WILL NOT unlawfully discourage our employees from being members ofKentuckiana District Council of Furniture & Woodworkers, United Brother-hood of Carpenters and Joiners of America, AFL-CIO, or any other union.WE WILL NOT violate any of the rights you have under the National LaborRelations Act to join a union of your choice or not to engage in any unionactivities.WE WILL offer Murray McConnell reinstatement to his former job and willgive him backpay for his loss of earnings.WE WILL bargain collectively with the above-named union as your exclusiverepresentative concerning wages, hours, and working conditions.All our employees are free to become or remain members of the Union namedabove, or any other union, and they are also free to refrain from joining any unionunless in the future we should enter into a valid union-shop contract.YOUNG MANUFACTURING COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify McConnell, in the event he is now serving in the ArmedForces of the United States, of his right to full reinstatement upon application inaccordance with the Selective Service Act after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, TransitBuilding, Fourth and Vine Streets, Cincinnati, Ohio, 45202, Telephone No Dunbar1-1420, if they have any questions concerning this notice or compliance with itsprovisions.AugustR. Blase, An Individual,d/b/a A. R. Blase Co.andFreight,Construction,General Drivers,Helpers & Warehouse-men, Local No. 287, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Case No.20-CA-2138.June 27, 1963DECISION AND ORDEROn June 7, 1962, Trial Examiner E. Don Wilson issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in certain unfair labor practices, and recom-mending that it cease and desist therefrom and take certain affirmativeaction as set forth in the attached Intermediate Report.Thereafter,the Respondent filed exceptions and a supporting brief. It allegedinter aliathat the Trial Examiner had committed prejudicial errorin denying the Respondent's request for a 15-minute recess to studythe prehearing statement of the General Counsel's witness, HumbertoGarza, for the purpose of cross-examining said witness.Findingmerit in the Respondent's exception, the Board on July 31, 1962, di-rected the General Counsel to make Garza's prehearing statement143 NLRB No. 33. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDavailable to Respondent, with leave for Respondent to move to reopenthe record and have the case remanded for the further examination ofGarza.On August 22, 1962, the Respondent having timely moved to reopenthe record and the General Counsel having filed no opposition thereto,the Board remanded the case for further hearing before Trial Ex-aminer E. Doll Wilson to permit the further examination of Garzawith instructions for the submission of a Supplemental IntermediateReport.Such hearing having been held, the Trial Examiner onMarch 28, 1963, issued his Supplemental Intermediate Report adopt-ing and reaffirming, on the record as a whole, his conclusions of lawand Recommended Order of his Intermediate Report of June 7, 1962,as set forth in the attached Supplemental Intermediate Report.Thereafter, Respondent filed exceptions to the Supplemental Inter-mediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearings and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report and the Supplemental Intermediate Report, the excep-tions i and briefs, and the entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examiner.The Respondent contends that it was denied an opportunity topursue certain matters uncovered at the subsequent hearing throughfurther examination of other witnesses, and if permitted, would haveestablished that Respondent had not discriminatorily dischargedHernandez and Garza. Specifically, the Respondent sought (1) toestablish that prior to the initial hearing there had been a conspiracyUpon conclusion of the subsequent hearing and before the issuance of the SupplementalIntermediate Report, the Respondent moved the Board on October 8, 1962, to reopen therecord and remand the case for further proceedings in light of the evidence adduced fromits further examination of Garza.On October 18,1962, the Board denied this motionwithout prejudice and with leave for Respondent to renew its motion in exceptions tothe Supplemental Intermediate Report.In its exceptions,the Respondent renewed itsmotion for a new trial on the grounds,among others,that(1) its prehearing motion forproduction of the statements of Garza, Hernandez,Arballo, and Cochran was improperlyreferred to a Trial Examiner for decision,and (2)the Trial Examiner's denial of itsmotion as to Garza, Hernandez,and Arballo was not justified since, according to Respond-ent's belief, the General Counsel had,prior to the hearing,furnished Garza and Hernandezwith copies of each other'sstatement and Garza with a copy of Supervisor Cochran'sstatement.We find no merit In the above contentions.As to the first contention,Section102 35(h) of the Board's Rules and Regulations,Series 8, as amended, specifically author-izes Trial Examiners"to dispose of procedural requests or similar matters, including mo-tions referred to the trial examiner by the regional director ... ... Further, contrary tothe Respondent,we find nothing In this record which establishes that either Garza orHernandez was given the other's prehearing statement.The record demonstrates ratherthat Garza and Hernandez were each permitted to see his own statement prior to thehearing ; but there was no evidence that the General Counsel furnished Garza with a copyof Cochran's affidavit. A. R. BLASE CO.199between Hernandez and Garza to fabricate testimony, and to impeachHernandez' testimony by offering in evidence Hernandez' prehearingstatement; 2 and (2) to show that Garza changed his testimony withrespect to a conversation with one Garcia and as to the date of ameeting at Palm Garden with Supervisor Cochran.We find no merit in these contentions.With respect to (1), theTrial Examiner found that the alleged planned "testimony project"of Garza and Hernandez represented no more than the customary con-duct of prospective witnesses to refresh their recollections of pastevents before testifying, and that there was nothing in the record toindicate that their testimony was fabricated.He also rejected Re-spondent's offer of a portion of Hernandez' prehearing statement be-cause Respondent had had ample opportunity to impeach Hernandezat the first hearing but had failed to do so, and because the offer in-volved an issue outside the scope of the Board's remand Order.Asto (2), the Trial Examiner found that there was nothing in therecord to indicate that Garza's testimony was willfully false, and thatany inconsistencies in Garza's testimony was due to oversight or fail-ure of memory.Also, the Trial Examiner found that Garza's incor-rect testimony regarding the August 18 conversation with Garcia wasneither material nor necessary for his ultimate findings.Accord-ingly, as we find no basis for reopening the record, Respondent'smotion in that regard is hereby denied.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.2The Respondent's contention is addressed to that part of Hernandez'testimony whereinhe stated that at a meeting with Cochran on August 19, 1961, Cochran stated to Hernandezthat "if I [Hernandez]wanted to go back to work, be [Cochran]wanted none of thisUnion stuff going on any more," and that Cochran further said that `She would try to getHumberto Garza back to work, but he had to blame somebody for the Union,so he blamedHumberto."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEPursuant to due notice of hearing,a hearing in this case was held before TrialExaminer E. Don Wilson at San Francisco,California, on January 10, 11,and 12,1962.A complaint was issued by the General Counsel of the National Labor Rela-tions Board, herein called the Board,on November 24, 1961,upon a charge filedon October 6, 1961, and an amended charge filed November 24, 1961, by Freight,Construction,General Drivers, Helpers&Warehousemen,Local No.287, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, herein called the Union.The complaint,as amended at the hearing onJanuary 11,1962, alleges that August R. Blase,an individual, d/b/a A.R. BlaseCo., herein called Respondent or Blase,discriminatorily terminated the employ-ment of Raul Hernandez and Humberto Garza because they engaged in union orother protected concerted activities,in violation of Section 8(a)(3) and (1) of theNational Labor Relations Act, as amended,herein called the Act, and failed andrefused to rehire Raul Hernandez until August 23, 1961, and failed and refusedto rehire Humberto Garza until November 24, 1961, because they engaged in union 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDor in other protected concerted activities,in violation of Section 8(a)(3) and (1)of the Act,and between October 6,and November 24, 1961,Respondent failedand refused to rehire Humberto Garza because he filed a charge under the Act,in violation of Section 8(a)(4) and(1)of the Act. In substance,Respondentdenies the commission of any unfair labor practices,and affirmatively alleges thatHernandez and Garza were "laid off"for economic reasons and recalled whenRespondent had work for them and knew they were available.General Counsel andRespondent were represented by counsel and each fully participated in the hearing.The Charging Party did not enter an appearance.Oral argument was heard atthe conclusion of the hearing.General Counsel and Respondent submitted briefswhich have been considered.Upon the entire record and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is an individual proprietorship engaged in the processing and whole-saling of potatoes and other produce at San Jose, California.During the past calen-dar year, Respondent,in the course and conduct of his business operations,receivedpotatoes and other produce, valued at in excess of$50,000, directly from brokerswithin the State of California,which potatoes and other produce were shipped tosaid brokers from points outside the State of California.Respondent is an employerengaged in commerce within the meaning of Section 2(6) and(7) of the Act.The Board has jurisdiction of the subject matter of this proceeding.II.THE LABOR ORGANIZATION INVOLVEDThe Union is, and has been at all times material, a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICES'Raul Hernandez began his employment in Respondent'swarehouse in April 1961.2Humberto Garza began his employment in the warehouse in May. Each, alongwith fellow employee Arballo,had his employment with Respondent terminatedon July 19.Arballo was discharged for cause and as to this there is no issue.GeneralCounsel contends Hernandez and Garza were discharged and not rehired or re-instated for periods of time because they engaged in union activities and, in addition,that rehiring and reinstatement of Garza was unlawfully delayed by Respondentbecause Garza was named in a charge filed by the Union. Respondent denies thateitherHernandez or Garza was discharged.He contends that they were laid offfor economic reasons and that each was recalled when work was available for himand Respondent knew he was available for work.Respondent further contendsthat any delay in rehiring or reinstating Garza because of the filing of a chargewas very slight and occasioned by seeking legal advice and that in any eventRespondent recalled Garza as soon as Respondent knew he was available and Re-spondent had work for him.During their few months of employment prior to July 19, Hernandez and Garzawere,as Blase testified,"very satisfactory"employees.Also, they engaged in unionactivities.They discussed organization in behalf of the Union with their fellowemployees and with their supervisor,William Cochran.Further they visited theunion office, obtained and signed authorization cards, obtained signatures on suchcards from fellow employees,and gave the cards to the Union.Garza was moreactive than Hernandez and was the continuing moving spirit behind the union'In making findings of fact in this section I have,as previously noted,considered therecord as a whole I have,generally, credited the testimony of Raul Hernandez andHumberto Garza whose demeanor,candor,and straightforwardness impressed me favor-ablyGenerally,have not credited the testimony of William Cochran,Respondent's ware-house supervisor,where it has been substantially contradicted by the testimony of otherwitnesses,because of Cochran'sdemeanor,evasiveness,self-contradiction inmaterialmatters and his obvious desire to tailor his testimony so as to satisfy what he consideredto be the best interests of Respondent.His testimony against Respondent's interest accord-ingly has been weighed and evaluated.Credibility resolutions with respect to testimony ofother witnesses on material matters are made hereinafter.2Hereinafter,all dates refer to 1961. A. R. BLASE CO.201activities of the four or six warehouse employees.The signed authorizations weregiven to the Union by Hernandez and Garza the day before theirtermination.Cochran, for a period oftime,had advised Hernandez and Garza in some of theirunion activities and was aware of their union activities.As established by testimonyand a pretrial statement of Cochran, he toldBlase of unionactivities among thewarehouse employees and Blase became angry and upset.He told Cochran theemployees could join whateverunionthey wanted but he was "not goingto be thefirst packing shed to pay union wages unless all of the others had to pay."He toldCochran he was not going to be the only one to go union so that the rest of theemployers could "push him out of business."Blase was upset about Garza, inparticular, in connection with the union activities, before Garza and the others wereterminated on July 19.Blase knew that Garza "was the main one pushing forthe Union." 3Cochran reported the substance of his conversation with Blase to the warehouseemployees and said that they could waste their money anyway they wanted to.At about thesame time Blasebecame angry and upset over the warehousemen'sunion activities, there was a fairly substantial decline in Respondent's income fromRespondent's combined warehouse and produce market business.The decline wasof comparatively short duration.On July 19, at the end of the workday,Blase calledCochranaside andvery shortlythereafter, Cochran terminated the employment of Arballo, Hernandez, Garza.Hetold them that work had been slow and that he would call Hernandez and Garzaif he needed them.He made it plain to Arballo that he was "through."Garzainquired of Mrs. Blase, the bookkeeper, who gave him the checks for the threemen, when they would be recalled. She said she didn't know.No prior notice of this termination was given to the employees.Cochran's andJose Garcia's 4 testimony to the contrary, specificallyisnotcredited .5On July 24, Cochran rehired a former employee, Francesca Garcia, wife of em-ployee Jose Garcia. She did bagging, etc., but no heavy work such as could havebeen done by Hernandez or Garcia.Cochran decided on July 19, he testified, torehire Francesca Garcia.Hernandez and Garza regularly had performed the typeof work done by Francesca Garcia and were also qualified to do heavy work whichshe could not do. It was offered to neither of them. The rate and amount of payfor the lighter work was somewhat less than what they had been receiving.On the afternoon of July 28, Respondent received notice that his bids to supplythe commissary store at Fort Ord had been accepted.The "increase in business wassizeable."The first shipment of goods was to be delivered at Fort Ord at 7 a.m.,July 31, Monday.Blase testified that it "was very urgent that [Respondent] havehelp quick in order to get the merchandise packed," and so advised Cochran onJuly 28.Respondent did not directly or indirectly communicate with Hernandezor Garza.Blase said that he gave "no thought" to the availability of the "verysatisfactory"Hernandez and Garza in spite of the urgent need for warehousemen.Charles Perazza, the next employee hired after Francesca Garcia, was employedAugust 1 (Tuesday) and the next employee hired was Antonio Trujillo, who washired August 5.Again, Respondent in no way communicated with Hernandez orGarza at the times he was making these new hires.Two or three weeks after July 19, Garza visited Respondent's warehouse.Hesaw two new employees there, one of whom he identified as Perazza.The otherhe did not identify but it presumably was Trujillo.He greeted Blase and thewarehouse employees.He had a short conversation with Cochran about a sweat-shirt he had come to pick up.After this visit, Blase told Cochran, the latter testified,he didn't want Hernandez or Garza in the warehouse "causing disturbances."Theyhad not caused any disturbances.While the pleadings reflect that Hernandez resumed employment with Respond-ent on or about August 23, the record indicates that he resumed such employment6I have considered that Blase has been a member of the Union for many years and thathe has contractual relations with the Union covering his truckdriversThis is not neces-sarily inconsistent with his proven economic desire, as an employer, not to pay unionscale to his warehouse employees or not to bargain with the Union regarding his ware-house employees.4 An employee of Respondent.6 Blase testified that on the Monday or Tuesday preceding July 19 (a Wednesday) headvised Cochran that "unless something developed soon that we would have to lay off acouple of the men."Cochran denied he ever talked with Blase about work being slow orabout orders running out. I credit Cochran in this regard and find that Blase did notadvise Cochranas Blase testified. 202DECISIONSOF NATIONALLABOR RELATIONS BOARDon Monday, August 21. Hernandez, having received a message that Cochranwished tosee him, spoketo Cochran at the warehouse on Saturday, August 19.According to the credited testimony of Hernandez, Cochran asked Hernandez ifhe wished to come back to work, adding that there would be a 25-cent-an hourraise.Cochran added that if Hernandez wanted to go back to work, "he wantednone of this Union stuffgoing onany more."Hernandez replied that it was"okay" with him.Cochran inquired if Garza were still around and inquired if hewas inTexas.Hernandez told Cochran that Garza was still in San Jose thoughhe was at that time (the weekend) visiting his parentsinSanger,California.Cochran said he would try to get Garza back to work but that "he had to blamesomebody for the Union," so he had put the blame on Garza. From time to timethereafter, Cochran inquired of Hernandez how Garza was doing.Late in September, Garza met Cochran, in the company of other employees ofRespondent, in a beer parlor near Respondent's warehouse.Respondent's employeesregularly visited there on Friday afternoon to cash their checks and have somebeer.The meeting appears to have been casual.Cochran inquired whether Garzawould like to go back to work for Respondent.When Garza said that he would,Cochran said he was not too sure he could get Garza back to work.Garza askedwhy and further asked, "Did you blame the whole Union deal on me?"Cochranstated that he had to in order to get Hernandez back.Cochran said he was notsure he could get Garza back "because of the Union deal."At this meeting, Garza, who had shortly before taken a test in connection witha possible enlistment in the Navy, was asked by Cochran if he were going into theNavy.Cochran stated that Blase had received a letter from the Navy inquiringabout Garza.Garza said he was notgoing intothe Navy and if Cochran could gethim back to work, he would work until the "Draft" got him.6On October 6, the Union filed the original charge naming Garza as one of thediscriminateesAt the hearing, Cochran fixed various dates ranging from October 6 to some-time in November as to when he first learned that such a charge had been filedagainst Respondent.A copy of the charge was mailed to Respondent on October 6and presumably was receivd by Respondent on October 7.Cochran had a "freehand" in hiring and firing warehouse employees and the record makes clear that hewas in charge of the warehouse operations. It is reasonable to assume that Blasewould have brought this charge to the attention of Cochran immediately upon itsreceipt and I find that, as Cochran first testified, Cochran learned of the chargeabout October 7.Because a charge was filed, Cochran testified, he didn't think he could or shouldrehire Garza, because he "would probably lost [his] job over it."Garza, in late October, asked Blase for a jobBlase told him to talk to Cochranand Garza did so.Cochran said he didn't need anyone and would let Garza knowif somebody was needed.Garza so testified and I credit him.On November 24 Garza was rehired. Between the date of Hernandez' rehiringand Garza's return to work several new warehousemen were hired.After July 19 Hernandez and Garza lived at the same addressin San Tose asthey had before their termination, about 11/2 miles from the warehouse.Cochranknew the address.They had a telephone listed under Hernandez' name.AfterJuly 19 and before November 24, Garza made a couple of brief visits to his parentsin Sanger,California, but otherwise Hernandez and Garza were inSan Jose at alltimes.Cochran claimed that he did not recall Hernandez and Garza at one time, becausehe believed they were in Texas.He testified, contrary to Hernandez and Garza,that they said they were going to Texas.This testimony of Cochran is not be-lieved and the denials of Hernandez and Garza are credited.Mrs. Blase testified that she believed Garza was in Texas because about a weekor two after July 19, she received a notice of the filing of a claim by Garza forunemployment insurance from the Texas Employment Commission.Cochran fixedthe date of receipt of the notice as about 2 weeks after Garza picked up the sweat-shirtThis would have been at least 2 weeks after Perraza and Trujillo were hiredin early August.She testified that she "assumed" that Garza had filed in Texas sincethe notice was mailed from Texas. She threw the notice away because she had noprotest.Respondent introduced into evidence a "Duplicate Copy" of the notice.The "Duplicate Copy" states that the claim for unemployment insurance was filed"through the Employment Security Agency ofCalifornia "It also plainly states the"The findings with respect to the September meeting between Garza and Cochran arebased upon the credited testimony of Hernandez and Garza and some admissions ofCochran. A. R. BLASE CO.203San Jose, California,address of Garza as that of the claimantWhen she wrotefor a duplicate copy, Mrs. Blase wrote to the Department of Employment inSacra-mento, California.At the hearing, Mrs. Blase testified that the original notice whichshe destroyed did not give Garza's address in San Jose. In face of all the evidence,documentary and otherwise, on this subject, I do not consider Mrs. Blase's recollec-tion reliable, particularly since she was so unconcerned with the original that shedestroyed it.I am satisfied that the "Duplicate Copy" she asked for and receivedwas, in fact, a "Duplicate Copy" and that the original contained Garza's San Jose,California, address.Itwill be recalled that about the time Mrs. Blase said thenotice was received from Texas, Garza was at the warehouse to pick up a sweatshirtand greeted Mr. Blase and employees and chatted with Cochran.A belief that Hernandez and/or Garza were in Texas is not a true reason forfailing to recall or rehire or reinstate Hernandez or GarzaItwas made evident to Cochran by Hernandez on the Saturday before Hernandezreturned to work, that Garza was living in San Jose although temporarily visiting inSanger.Cochran testified,at one point in the record,and I find it to be a fact, thathe had work for Garza on the same day that he rehired Hernandez.He did notoffer work to Garza at that time, although he knew Garza was available for work.The recordcontains no credible explanationby theRespondent for the failure tooffer work to Hernandez or Garza when he hired Francesca Garcia.Nor is therea credible explanation of the failure to check on the availability of the "very satis-factory"Hernandez or Garza on the Friday afternoon (July 28) that the FortOrd order was received urgently requiring more warehouse help immediately.Adetermination not to recall Hernandez or Garza is revealed by the fact that althoughmore help was "urgently" needed to have the first Fort Ord shipment ready by7 a.m., July 31 (Monday), the available Hernandez and Garza were not recalled.The Fort Ordbusness continued into August.Another reason, advanced by Cochran, for failing to rehire Garza when Hernan-dez was rehired (August 21) was that he believed Garza was working at Libby's(a packinghouse). In fact, Garza worked at Libby's only from September 20 toSeptember 24.Cochran's testimony that Hernandez said to him on August 19,thatGarza was working at Libby's is not believed.Garza was not working atLibby's on that date and there was no reason for Hernandez to say he was. Cochranadmitted that on August 19, Hernandez told him that Garza was around San Joseand "still available for work."Jose Garcia and his wife, Francesca, testified in a confused fashion and eagerlyresponded to leading questions propounded by Respondent's counsel.Jose Garciatestified that Hernandez, on August 18, said that Garza was working at Libby's.Mrs. Garcia after first testifying in effect that Hernandez said Garza was workingfor a company known as CPC, then testified that neither her husband nor Hernandeztalked about Garza on August 18. Considering their demeanor and the quality oftheir testimony, I do not credit the testimony of the GarciasCochran, in confused and self-contradictory testimony, finally stated that for aperiod of time after early October, he did not rehire Garza because he believedGarza was going to join the Navy and then believed that Garza was going to attendan electronics school.Thistestimony is not credited.Garza made it clear toCochran in response to Cochran's inquiry,in late September,that he was readyand willing to return to work if Cochran could get him on.At the same time,he told Cochran he was not going into the Navy. Though Garza may have saidsomething about studying electronicsifhe entered the Armed Services,he did nottellCochran he was going to go to an electronics school.These findings are basedupon the credited testimony of Hernandez and Garza which finds considerablesupportin some ofthe testimony of Cochran.?7The testimony of 'Charles Miller appears to corroborate some other of the testimonyof CochranHe was present with a group of other employees and Garza and Cochran inthe beer parlor where the September meeting occurred, on the first Friday in OctoberThe group was talking generally and drinking beerCochran aad Garza talked from timeto time for about 15 to 30 minutes.Miller did not hear all that they said and, as wouldhe expected, listened to their conversation only "partially."None of their conversationwas directed at him. It appears that eight people at two booths were engaged in generalconversation and in drinking beer.Hernandez spoke to Cochran,Garza, and Miller, butMiller did not recall what Hernandez saidI find Miller was at least mistaken in hisrecollection and am satisfied that although Garza may also have met with the group inthe beer parlor early in October,he did not indicate to 'Cochran at such time that he in-tended to join the Navy or go to an electronics school.He had already,in late September,made it plain to Cochran that he was not going into the Navy and wanted to return to 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe realreason for not recalling Hernandez and Garza earlier than the actualdates of their recall emerges from the credited testimony of Hernandez and Garza,corroborated by some of Cochran's testimony and portions of his pretrial affidavitsand by some of Blase's testimony.Hernandez was not recalled prior to August 21, because Cochran had not, untilabout that date, been able to persuade the angry Blase that Garza primarily, andnot Hernandez, was the moving force behind the employees' union activity.Cochrantestified that he had to put the blame for "the union deal" on Garza.Also, Hernandezhad to agree to Cochran's demand that he cease union activities.Cochran affirmed the truth of a pretrial statement, given under oath, that "afterI terminated the three men, I did not rehire them as soon as there was a need foradditional men because I did not want to cause dissension at work.This was becauseof the Union matter." 8 I credit this testimony.Cochran testified that he felt "there would be resentment on Mr. Blase's part,because of the Union matter."This was a reason why Cochran delayed rehiring"very satisfactory"employees.In a pretrial letter referring to the original charge, written by Blase to the Boardon October 18, Blase made various misstatements of fact.Contrary to his letter,he was aware of the union activities of the warehousemen on July 19; Hernandezand Garza were replaced less than a month after their terminations;Hernandezand Garza were not recalled"with the resumption of normal business";Garza wasnot replaced by Arturo Hernandez on August 28 because Garza joined the Navy,as implied in the letter.The falsity of various reasons advanced by Cochran and Blase for failing torehireHernandez and Garza confirms the finding that the actual motive for notrehiring them was illegally discriminatory.That Cochran on August 19, imposed as a condition of rehiring Hernandez anagreement not to engage in any more union activities further confirms the illegalmotivation for the failure to rehire prior to August 21.Of course, another reason for failing to rehire Garza after October 7, was thefiling of the charge.Respondent urges that because the Union and not Garza,rersonally, filed the charge, there can be no violation of Section 8(a) (4) involved.Respondent is not correct.The mere fact that Garza did not file the chargedoes notpreclude a finding that the employer violated Section 8(a) (4) 9There remains a question of whether Hernandez and Garza were discharged onJuly 19, because of their union activities or whether they were laid off for economicreasons on that date and were not recalled for a period of time because of theirunion activities and, in the case of Garza, the filing of a charge.In view of the decline in Respondent's business as reflected by the record, it maybe that Respondent did have valid reason to decrease his complement of warehouseemployees on July 19.But a necessity to reduce the number of employees bythree is not consistent with Cochran's testimony that on July 19 he decided to addFrancesca Garcia to the payroll.Absent a discriminatory purpose no reason ap-pears for dispensing with the "very satisfactory" services of both Hernandez andGarza.Surely one of them would have been kept on, absent discriminatorymotivation.loThe entire record makes manifest that on July 19 Respondent intended perma-nently to dispense with the services of Hernandez and GarzaRespondent relentedas to Hernandez only after Cochran persuaded Blase that Herandez was not asactive in union activities as Garza and placed the blame for the union activities onGarza.I find that Hernandez and Garza were discharged on July 19 because oftheir activities in behalf of the Union and that Respondent did not intend to recallthem.work for Respondent and stay at work at least "until the Draft got [him] " Garza neverindicated he was not available for work for Respondent.The Navy or electronics mayhave been mentioned at a beer parlor meeting in October but not in the context recalledby Miller.8 Subsequently, Cochran attempted to explain away this testimony by saying that by"the Union matter" he meant the filing of the charge I do not credit his explanation.He had a need for additional men before the charge was filed6 Stanislaus Implement and Hardware Company, Ltd.,101NLRB 394,415;BriggsManufacturing Company,75 NLRB 569, 572m In this connection I have considered the testimony of Cochran that he "had to keepmore men on the payroll than he needed to do the work." He said Blase let him keep twoor three men that he didn't need on the payroll, "in case one got sick " This seems im-probable and I do not credit Cochran on the point. A. R. BLASE CO.205I further find Respondent did not reinstate or rehire Hernandez until August 21,because Hernandez engaged in union activities.I find Respondent did not reinstate or rehire Garza until November 24 becauseGarza engaged in union activities and that between October 7 and November 24 anadditional reason for not reinstating or rehiring Garza was that he was named as adiscriminatee in a charge filed by the Union.By discharging Hernandez and Garza on July 19 because they engaged in unionactivities,Respondent violated Section 8 (a) (3) and(1) of the Act. By failing toreinstate or rehire Hernandez until August 21, because Hernandez engaged in unionactivities,Respondent violated Section 8(a)(3) and(1) of the Act. By failing toreinstateGarza until November 24, because he engaged in union activities, Re-spondent violated Section 8(a)(3) and (1) of the Act, and from October 7 untilNovember 24 Respondent violated Section 8(a)(4) and(1) of the Act by failing toreinstate Garza because he was named in a charge filed by the Union.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent,set forth in section III, above, occurring in con-nection with the operations of Respondent, described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices violativeof Section 8(a)(1), (3), and (4) of the Act, I shall recommend that Respondentcease and desist therefrom and take certain affirmative action designed to effectuatethe policies of the Act.Having found that Respondent discharged Hernandez and Garza on July 19, inviolation of Section 8(a)(1) and (3) of the Act, and failed and refused to reinstateor rehire Hernandez until August 21 in violation of Section 8(a)(1) and (3) ofthe Act, and failed and refused to reinstate or rehire Garza until November 24, inviolation of Section 8(a) (1) and (3) of the Act, and failed and refused to reinstateor rehire Garza between October 7 and November 24, for the additional reasonthat he was named in a charge filed by the Union,in violation of Section 8(a)(1)and (4) of the Act, I shall recommend that Respondent make Hernandez andGarza whole for any loss of pay they may have suffered by reason of the discrimina-tion against them, by payment to each of a sum of money equal to the amount ofwages he would have earned as wages, from the date of his discharge to the datehe was reinstated, less his net interim earnings, and that the said loss of pay becomputed in accordance with the formula and method prescribed by the Board inF.W. Woolworth Company,90 NLRB 289, 291-294.The discharge of and failures and refusals to reinstate or rehire Hernandez andGarza, for the reasons hereinabove explicated, strike at the heart of the rightsguaranteed employeesby the ActRespondent'sunfair labor practices indicate anattitude of opposition to the purposes of the Act,generally.There is reasonableground to anticipate that Respondent will infringe upon other rights guaranteedemployees in the future unless properly restrained.I shall therefore recommendan order requiring Respondent to cease and desist from infringing in any mannerupon the rights guaranteed by Section 7 of the Act.On the basis of the foregoing findings of fact, and upon the entire record in thecase,Imake the following.CONCLUSIONS OF LAW1.The Respondent is an employer within the meaning of Section 2(2) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By discriminatorily discharging and by discriminatorily failing and refusingto reinstate or rehire Raul Hernandez and Humberto Garza, as found above, Re-spondent has engaged in unfair labor practices within the meaning of Section 8(a) (3)and (1) of the Act, and by failing and refusing to reinstate or rehire HumbertoGarza because he was named as a discriminatee in a charge filed with the Board, asfound above, Respondent has engaged in unfair labor practices within the meaningof Section 8(a) (4) and(1) of the Act.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act. 206DECISIONS OF NATIONALLABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law and upon theentire record in the case, it is recommended that Respondent, his agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership of any of his employees in Freight, Construction,General Drivers, Helpers & Warehousemen, Local No. 287, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, or in anyother labor organization, by discharging any individual, or failing or refusing toreinstate or rehire any individual, or in any other manner discriminating against anyindividual in regard to his hire, tenure, or any term or condition of employment,except as authorized by Section 8 (a) (3) of the Act.(b) In any other manner interfering with,restraining,or coercing his em-ployees in the exercise of their right to self-organization, to form, join, or assist theabove-named or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protection, and to refrain from anyor all such activities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition of employ-ment, as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which is deemed necessary to effectuatethe policies of the Act:(a)Make Raul Hernandez and Humberto Garza whole for any loss of earningssuffered by reason of the discrimination against them in the manner set forth in "TheRemedy" section of this Intermediate Report.(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to determine theamount of backpay due under the terms of this Recommended Order.(c)Post in conspicuous places, including all places where notices to employeesare customarily posted, at his place of business in San Jose, California, copies of theattached notice marked "Appendix." iiCopies of said notice, to be furnished bythe Regional Director for the Twentieth Region of the National Labor RelationsBoard, shall, after being signed by a duly authorized representative of Respondent,be posted by him immediately upon recipt thereof, and maintained by him for atleast 60 consecutive days thereafter in such conspicuous places.Reasonable stepsshall be taken by Respondent to insure that said notices are not altered, defaced orcovered by any other material.(d)Notify the Regional Director in writing, within 20 days from the receipt ofthis Intermediate Report and Recommended Order, what steps Respondent hastaken to comply herewith.izli In the event that this Recommended Order shall be adopted by the Board, the words"A Decision and Order" shall be substituted for the words "The Recommended Order ofa Trial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decision andOrder "12 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, I hereby notify my employees that:IWILL NOT discourage membership in or activity in behalf of Freight, Con-struction,General Drivers, Helpers & Warehousemen, Local No. 287, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization by discharging or failing or refusingto reinstate or rehire any of my employees, or by discriminating in any othermanner in regard to their hire or tenure of employment or any term or conditionof employment, except to the extent permitted under Section 8(a)(3) of theAct. A. R. BLASE CO.207IWILL NOT fail or refuse to reinstate or rehire or otherwise discriminateagainst any employee because he has filed a charge or is named as a discrimi-natee in any charge filed with the National Labor Relations Board.IWILL NOT in any other manner interfere with, restrain, or coerce my em-ployees in the exercise of their right to self-organization, to form, join, or assistthe above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion, and to refrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section 8(a)(3)of the National Labor Relations Act.IWILL make whole Raul Hernandez and Humberto Garza for any loss ofpay suffered as a result of the discrimination against them.AUGUST R. BLASE, AN INDIVIDUAL,D/B/A A. R. BLASE CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or coverd by any other material.Employees may communicate directly with the Board's Regional Office, 830Market Street, San Francisco, California, 94102, Telephone No. Yukon 6-3500,Extension 3191, if they have any question concerning this notice or compliancewith its provisions.SUPPLEMENTAL INTERMEDIATE REPORTSTATEMENT OF THE CASEOn June 7, 1962, Trial Examiner E. Don Wilson issued his Intermediate Reportand Recommended Order in this proceeding, finding that Respondent violatedSection 8(a)(1), (3), and (4) of the Act.Respondent having filed exceptions andbrief alleging among other things that I denied Respondent's request for a 15-minute recess to study a pretrial statement of Humberto Garza, a witness for Gen-eralCounsel, for the purpose of cross-examining Garza, the Board, on July 31,1962, found merit in this exception, agreeing, in effect, that such denial was pre-judicial error and a denial of due process.General Counsel was ordered to makeGarza's pretrial statement available to Respondent and Respondent was afforded bythe Board on opportunity to move the Board to reopen the record within 10 daysafter receipt of such statement.'On August 13, 1962, Respondent moved the Board, pursuant to its order of July31, to order the record in this case reopened and remanded to a Trial Examiner"for the purpose of affording Respondent the opportunity to cross-examine furtherGeneral Counsel's witness Garza with respect to his testimony adduced on directexamination."1At this supplemental hearing, counsel for General Counsel stated that I told counselfor Respondent, apparently during. the off-the-record discussion, which immediately followedthe denial of the 15-minute recess, "Take as much time as you need. Let me know whenyou are ready to proceed."The new counsel for Respondent who appeared at the hearingon remand, stated he did not know how long the off-the-record period lasted after Re-spondent's counsel at the original hearing obtained the original and a typed copy of Garza'spretrial statement and before he cross-examined Garza when the hearing was again "onthe record."Since the Board has already found that Respondent was prejudicially denieddue process in not being afforded sufficient time to study Garza's pretrial statement priorto Garza's cross-examination, I consider the statement of fact made by counsel for GeneralCounsel to be irrelevant and immaterial.Certainly the Order of remand in no wayauthorizesme to make a factual finding contrary to that already made by the Board.Thus any evidence that Respondent, in fact, was afforded and exercised full and sufficientopportunity to study Garza's affidavit at the original hearing would be irrelevant, in thatitwould relate to no material Issue open to me for decision. For the same reason, I con-sider my own clear recollection of what I said to counsel for Respondent at the beginningof the off-the-record session and the length of time were "off the record," to be of nomoment In connection with this remandSo, also, Respondent's failure at any time duringthe original hearing, to claim or suggest that he did not have sufficient time to examineGarza's statement is no proper concern of mine in this remand. 208DECISIONSOF NATIONALLABOR RELATIONS BOARDOn August 22, 1962, the Board granted Respondent's motion and ordered afurther hearing before me"to permit the further examination of witness HumbertoGarza."[Emphasis supplied.]The Board remanded this proceeding to the Re-gional Director to arrange notice of the further hearing and directed me, upon con-clusion of the supplemental hearing, to prepare and serve upon the parties a Sup-plemental Intermediate Report.Said Order contained further particulars not hereespecially pertinent.On September 7, 1962, the Regional Director issued and served upon all partiesa notice that a further hearing would be conducted before me on September 21,1962, to permit the further examination of witness Garza.The further hearing ordered by the Board was held before me on September 21,1962, at San Francisco, California.General Counsel was represented by the sameattorney who represented General Counsel at the original hearing.Respondent wasrepresented by the same firm of attorneys but through an attorney other than the onewho appeared at the original hearing.The Union was unrepresented.GeneralCounsel and Respondent participated fully in the hearing.2They waived oralargument.They filed briefs which I have considered.3Upon the entire record 4 and my observation of the witnesses,5 I hereby supple-ment and modify my Intermediate Report, as follows:FINDINGS OF FACTSIGARZA'S 7 FURTHER EXAMINATIONOver objection of General Counsel, Respondent at the supplemental hearing,was permitted to and did engage in a full and complete cross-examination of Garza,not being limited to matters contained in Garza's pretrial statement.GeneralCounsel conducted a redirect examination of Garza.Much of the cross-examination of Garza at the supplemental hearing was designedto attack the credibility of Garza and to establish that the testimony of GeneralCounsel's witnesses at the original hearing was the result of a so-called "seminar"or "testimony project" wherein such witnesses allegedly concocted fabrications andrehearsed testimony to be given at the hearing.Respondentclaimsthat Garza andHernandez 8 were "motivated by the windfall in the form of backpay which theybelieved they would receive." 9Respondent contends that Garza's testimonyat the supplemental hearing establishes that Garza and Hernandez "and othersmethodically and carefully worked out testimony to be presented at the first hearing"and that they "created" testimony.As at the original hearing, Garza was frank and honest in testifying at the sup-plemental hearing.He impressed me as distinctly straight-forward and sincere.He stated that he and Hernandez received copies of their pretrial statements fromtheGeneral Counsel prior to the original hearing.They discussed them and theentire "case" at length with each other and at least onsomeoccasions with fourother young men 10 with whom they shared a home. They discussed their prospec-tive testimony with counsel for General Counsel.Garza believed that he "saw" thepretrial statement of William Cochran who was in charge of Respondent's ware-house and who testified at the original hearing.With copies of their statementsaOffers of evidence which concerned matters other than "the further examination ofwitness Humberto Garza" were rejected in view of the limited scope of the Board's OrderSo, too, did I refuse to rule upon Respondent's motions at the supplemental hearing fur-ther to reopen the record and to grant a new hearing. It was my expressed view that thelimited nature of the remand did not confer upon me jurisdiction to rule upon the motionsAssuming I was in error and that, in fact, I possess jurisdiction under the Order of re-mand, or otherwise, I deny the motions3 General 'Counsel's motion to correct the transcript which I have marked Trial Ex-aminer's Exhibit No 1, is unopposed. It is grantedOther errors not substantially affect-ing the sense of the transcript have been noted but I deem it unnecessary to correct them.4The entire record has been reexamined and reappraised.5 The passage of time has in no way dimmed my recollection of the demeanors of thewitnesses."Hereinafter, all dates refer to the year 1961.4 Gai za was a civilian when he testified at the original hearingWhen he testified atthe supplemental hearing he was a private in the United States Army, having enlistedsThe alleged discriminatees.0Reinstatement has not been In Issue.10One was the brother of GarzaAnother was the brother of HernandezThe other twowere brothers of each other but apparently not related to Garza or Hernandez. A. R. BLASE CO.209in their hands, Garza and Hernandez "discussed this whole problem" and "went backthrough the whole story, the way it started and ended."They refreshed each other'srecollection concerningmatters contained or notcontainedin or possibly con-tradicted by their respective statements.iiGarza admitted that a reason for thepretrial discussions was because "we don't want to losethe case."He said they"went back through everything, and tried to remember everything that was true . . .Respondent's contentionsat the supplemental hearing and in his brief, with respectto the pretrial conduct of Garza and Hernandez as summarized above, and as de-tailed by the record, have been carefully considered and weighed.Conspiracies tocommit perjury, to "create" or alter testimony so as to pervert or conceal the truthor otherwise to perpetrate a fraud upon justice are, unfortunately, not unknown.But I do not find substantial evidence that any such conduct was engaged in byeither Garza or Hernandez.The evidence with respect to these discussions estab-lishes that they, very much interested in the successful (to them) outcome of pend-ing litigation, discussed with each other and their close relatives and friends andcounsel for General Counsel the events prior and subsequent to their terminations.I find that, interested quasi-parties though they were, such discussions were in goodfaith and intended for the legitimate purpose of refreshing their recollections in asmuch detail as possible with respect to facts as they actually occurredAlthoughsubjected to two searching and vigorous cross-examinations by two able attorneys,Garza displayed an outstanding honesty and candor which negated any participationin a scheme or "project" to have any witness testify to anything but the truth.Garza's pretrial statement and a typed copy thereof were received in evidence.Some matters concerning which Garza gave testimony were not referred to in hispretrial statement which he swore was "true and complete to the best of [his]knowledge and belief," at the time he signed it.Respondent contends that the lackof completeness affects the credibility of Garza. I find that such omissions werethe result of oversight or failure of memory of Garza as of the date of the state-ment.Certainly, it has not been established that Garza deliberately or for animproper purpose concealed material or relevant information in making his pretrialstatement or that he did not in good faith believe that such statement was trueand "complete" at the time he swore to the truth of its contents.Garza testified that on the afternoon of his termination he, alone, went to theoffice and picked up his check and the checks of Hernandez and Arballo and gavethe latter two their checks.In his pretrial statement, he said, referring to Hernandez,Arballo, and himself, "We went to the office, picked up our checks and left." IcreditGarza's testimony that his statement was incorrect in this instance becauseof lack of memory. In any event, it is of no importance whether he or they gottheir checksfromthe office.At the original hearing Garza testified that he was present with Hernandez onAugust 18, when Jose Garcia visited them in their home.He testified in detail thathe and Hernandez sat down, Garcia did not, they offered him a cup of coffee whichhe refused, and Garcia told Hernandez that Cochran wanted to talk to him.Ac-cording to Garza's testimony at the original hearing, he asked Garcia why Cochrandidn't ask for him and Garcia, "joking," said "You, they are going to put injail for starting the Union deal." Jose Garcia and his wife testified that on thisoccasion they did not enter the Garza house but spoke to Hernandez alone, outsidethe house.In my Intermediate Report I did not credit the additional testimony ofGarcia that on this occasion Hernandez told him Garcia was then working at Libby's.Neither did I credit the testimony of Mrs. Garcia that on this occasion Hernandezreferred to C. P. C. in connection with Garza. I specifically noted that she con-tradicted her husband by testifying that neither her husband nor Hernandez talkedabout Garza.While I considered Garcia to be an agent of Respondent for thepurpose of letting Hernandez know that Cochran I wished him to return to work,the evidencedin notestablish that he was an agent of or was in any way authorizedby Respondent to discuss with Garza any possible reemployment, or what might bedone to Garza because of his union activities.Thus, I made no finding as to hisalleged "joking" remark to Garza, since even if made it would in no way be bindingon Respondent.So, also, I considered it irrelevant whether Garcia wasinsideoroutsidethe house when he conversed with Hernandez.Cochran's message wasdelivered to Hernandez by Garcia.Hernandez did not say Garza was working.Those were the issues. I made no finding as to where the conversation between"Respondent offered in evidence a portion of Hernandez' pretrial statement for thepurpose of impeaching the testimony of HernandezAside from the fact that there hadbeen a full and complete cross-examination of Hernandez at the original hearing, I re-jected the offer because it involved an issue outside the scope of the Board's remand forthe purpose of further examining Garza 210DECISIONS OF NATIONALLABOR RELATIONS BOARDGarcia and Hernandez occurred or whether Garcia and Garza conversed on Au-gust 18.At this, the supplemental hearing, Garza testified that he was mistakenwhen he testified Garcia came into his house on August 18 and at that time engagedin the conduct and conversation as Garza testified at the original hearingHe saidthat the conversation with Garcia about Garza's going back to work and his "unionproblems" occurred on another occasion when Garcia visited the house and wantedsomeone to interpret for him.12Garza stated that he discovered his testimonywas wrong and Garcia's correct,about 3 hours after he testified.He thereupontold counsel for the General Counsel that he was wrong and Garcia was right.Counsel for General Counsel said to him"that the trial counsel would understandthat,and Garcia could have been confused that night" and "that it was unimportant,because it could have been misunderstood,that he could have gotten the datesmixed up."Counsel for Respondent contends that Garza's testimony that Garciacame "into"the house on August 18 and on that date told Garza he'd be put in jailfor his union activities was not only false but, "Undoubtedly,the persons whoplanned such testimony thought it would also help to establish the alleged antiunionbias." 13Counsel for Respondent also contends in his brief that counsel for Gen-eral Counsel by permitting Garza's testimony respecting a conversation with Garciaon August 18 to remain uncorrected was permitting"insidious false testimony" toremain.First, I find Garza's original testimony with respect to a conversation withGarcia on August 18 to be false in the sense that it was incorrect but not in thesense that it was dishonest.Second, I have already noted that there is no evidencethatGarcia,a fellow employee,was ever authorized by Respondent to make astatement to Garza either about future employment or his union activities or anyothermatter.Consequently,it is plainly irrelevant and immaterial whether heat any time made such statements to Garza and I make no finding that he did ordidn't make them.Third,I find no evidence that Garza's incorrect testimony in thisregard at the original hearing was"planned" by anybody for any purpose. I findthat he, in good faith,was in error and at his first opportunity forthrightly advisedcounsel for General Counsel of his erroneous testimony in this regard.Fourth,I reject Respondent'scontention that counsel for General Counsel permitted "in-sidious" false testimony to remain in the record.14There is no foundation in therecord for a finding that this incorrect testimony of Garza merits the word "insidious."As with Garza,counsel for General Counsel might have advised counsel for Re-spondent or me that Garza had testified erroneously or he might have recalledGarza to correct his testimony.But he told Garza that the error was unimportant.Itwas.It concerned a matter neither relevant nor material.No finding of anti-union bias or refusal to reinstate Garza because of his union activities or threat tojailGarza,properly could have been made if the basis of such finding were theunauthorized statements of fellow employee Garcia.Corrected or uncorrected,the testimony in question was valueless and any suggestion that Garza or counselfor the General Counsel permitted it to remain for sinister purposes is unsupportedby the record.In my Intermediate Report,I found that Garza and Cochran met at the PalmGardens "in late September"and that Garza at that time"made it plain to Cochranthat he was not going into the Navy and wanted to return to work for Respondentand stay at work at least`until the Draft got him."'Garza's pretrial statementfixes the date of the Palm Gardens meeting as October 6,one of the dates allegedby Cochran and the date to which Miller testified.At the supplemental hearingGarza stated that the October 6 date was"false," explaining that when he madethe statement he believed the date was correct.15 I consider it possible that suchmeeting occurred on October 6, but I find it more probable that the meeting was"The record is clear that Garcia "attimes" used Hernandezand Garza to interpret forhimGarcia testified he visited their house, "at least once a month "18Reuben Reyes, who shared the house with Garza, testified that he was in the housewith Garza and Hernandez in "August" (date not further specified) when Garcia came inthe house.He did nothear any conversation.Hernandez,in his testimony, implied thatGarza and Reyes were present when Garcia told him to see CochranHe testifiedGarciasaid nothrong else "besides just normal greetings."Thus, Reyes gave little, if any, corrobo-ration to Garza's original testimony and Hernandez contradicted a substantial portion ofit.Such testimony is not consistent with a "plan" to give false testimony111 understand the word "insidious" to connote plots and devices to entrap andensnareor as having an effect more serious than would appear.15Cochran fixed a variety of dates for the so-called "first" Palm Gardens meeting, in-cluding themiddle andother parts of September. VALENCIA BAXT EXPRESS, INC.211,on September 29, a "few days"after September 26 when Garza visited the Navyrecruiting center.In my Intermediate Report I found that Hernandez and Garza had not said theywere going to Texas. I now find that they had said on several occasions that theywere going to visit Texas in December.I find they did not say they were goingto visit Texas in July, August, or anytime but December.H. CONCLUDING FINDINGS OF FACTHaving restudied and reanalyzed the entire record in this proceeding and havingreconsidered the demeanor of all witnesses,I reaffirm all findings of fact made byme in my Intermediate Report,except as modified herein.The entire record, par-ticularly the credited portions of testimony of Cochran,makes inevitable a findingthat Respondent violated Section 8(a)(1), (3),and (4)of the Act as found inthe Intermediate Report.I again so find.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEI reaffirm my findings in the Intermediate Report with respect to the effect ofthe unfair labor practices upon commerce.IV. THE REMEDYI shall recommend that the backpay to be paid to Garza and Hernandezalso in-clude interest at the rate of 6 percent per annum, to be computedin the manner setforth inIsis Plumbing & Heating Co.,138 NLRB 716, decided since my IntermediateReport.Otherwise; I recommend the same Remedy I did in my Intermediate Report.CONCLUSIONS OF LAWI reaffirm the Conclusionsof Lawas stated in my Intermediate Report.RECOMMENDED ORDERUpon,the basis of the above findings of fact and conclusions of law,and uponthe entire record in the case,I recommend the same Order asthatrecommended inmy Intermediate Report except that Hernandezand Garzaare to be made whole inthe manner set forth in the"The Remedy"section of this Supplemental IntermediateReport.Further, the Appendixis to be amended by substituting"60 consecutivedays fromthe date of posting" for"60 days fromthe date hereof."Valencia Baxt Express,Inc.andSeafarers International Unionof North America, Atlantic,Gulf, Lakes and Inland WatersDistrict,PuertoRicoDivision,AFL-CIOandTeamsters,Chauffeurs,Warehousemen and Helpers,Local 901, IBTCW& H of America.Case No. 2114-CA-1554.June 27, 1963'DECISION AND ORDEROn March 5, 1963,. Trial Examiner Rosanna A. Blake issued herIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter, the Respondent and the Intervenor filed ex-ceptions to the Intermediate Report and supporting briefs,' and the'The Respondent's request for oral argument is hereby denied, as the record,includingthe exceptions and briefs,adequately presents the issues and the positions of the parties.143 NLRB No. 26.717-672-64-vol. 143-15